Opinion by
Judge Mencer,
Leandro Angelone has appealed from an order of the Court of Common Pleas of Montgomery County, which denied his application to erect a funeral home at the premises of 1214 East Willow Grove' Avenue, Wyndmoor. At the time of the application, the property was zoned “B” Residence, which does not specifically authorize funeral homes. The application sought either a variance or a special exception permitting use of the funeral home as a “professional office. ’ ’
We believe that the lower court correctly concluded that, since undertaking and embalming establishments are specifically permitted in the lower business districts and are not specifically included in the higher residence districts, a funeral home is excluded from the residence districts. The very able opinion of Judge Vogel adequately dealt with the matter, and we affirm the order appealed from on the basis of his learned opinion, reported at Appeal of Angelone, 106 Montg. 104 (1979).
Order affirmed.
*641Order
And Now, this 9th day of September, 1980, the order of the Court of Common Pleas of Montgomery County in the above captioned case, dated July 18, 1980, denying a variance and special exception to Leandro Angelone, is hereby affirmed.